Exhibit 10.2

[EXECUTION COPY]

 

 




CONNECTICUT DEVELOPMENT AUTHORITY

and

THE CONNECTICUT LIGHT AND POWER COMPANY

__________________

LOAN AGREEMENT

__________________







Dated as of October 1, 2011

Connecticut Development Authority

$125,000,000 Pollution Control Revenue Refunding Bonds

(The Connecticut Light and Power Company Project - 2011B Series)











1003998




TABLE OF CONTENTS

Page

PREAMBLE

1




ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1.

Definitions.

4

Section 1.2.

Interpretation

8




ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1.

Representations by the Authority

10

Section 2.2.

Representations by the Borrower

11




ARTICLE III

THE LOAN

Section 3.1.

Loan Clauses

13

Section 3.2.

Other Amounts Payable

13

Section 3.3.

Manner of Payment.

14

Section 3.4.

Obligation Unconditional.

14

Section 3.5.

Securities Clauses.

14

Section 3.6.

Issuance of Bonds.

14

Section 3.7.

Issuance, Delivery and Surrender of Mortgage Bonds.

14

Section 3.8.

Redemption of Mortgage Bonds

15

Section 3.9.

Credit Facility; Cancellation; Notices.

15

Section 3.10.

Borrower's Option to Elect Rate Period.

15

Section 3.11.

Borrower's Obligation to Purchase Bonds.

15

Section 3.12.

Effective Date and Term.

16

Section 3.13.

No Additional Bonds.

16




ARTICLE IV

THE PROJECT

Section 4.1.

Completion of the Project.

17

Section 4.2.

No Warranty Regarding Condition, Suitability or Cost of Project.

17




ARTICLE V

CONDEMNATION DAMAGE AND DESTRUCTION

Section 5.1.

No Abatement of Payments Hereunder.

18




ARTICLE VI

COVENANTS

Section 6.1.

The Borrower to Maintain its Corporate Existence; Conditions under

which Exceptions Permitted.

19

Section 6.2.

Indemnification, Payment of Expenses, and Advances.

19

Section 6.3.

Incorporation of Tax Regulatory Agreement; Payments Upon Determination of
Taxability.                                                                                                                           21

Section 6.4.

Covenant by Borrower with Respect to Change in Use.

22

Section 6.5.

Further Assurances and Corrective Instruments.

23

Section 6.6.

Covenant by Borrower as to Compliance with Indenture.

23








1003998










Section 6.7.

Assignment of Agreement or Mortgage Bonds.

23

Section 6.8.

[Reserved].

23

Section 6.9.

Default Notification.

23

Section 6.10.

Covenant Against Discrimination.

23

Section 6.11.

Covenant to Provide Disclosure.

23




ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

Section 7.1.

Events of Default.

25

Section 7.2.

Remedies on Default.

26

Section 7.3.

[Reserved].

26

Section 7.4.

No Duty to Mitigate Damages.

26

Section 7.5.

Remedies Cumulative.

26




ARTICLE VIII

PREPAYMENT PROVISIONS

Section 8.1.

Optional Prepayment.

28

Section 8.2.

Notice by the Borrower of Optional Prepayment.

28

Section 8.3.

Mandatory Prepayment on Determination of Taxability.

28

Section 8.4.

Mandatory Prepayment Upon Change in Use of the Project.

28




ARTICLE IX

GENERAL

Section 9.1.

Indenture.

29

Section 9.2.

Benefit of and Enforcement by Bondholders.

29

Section 9.3.

Force Majeure.

29

Section 9.4.

Amendments.

29

Section 9.5.

Notices.

29

Section 9.6.

Compliance with C.G.S. Sections 4a-60 and 4a-60a.

30

Section 9.7.

Prior Agreements Superseded.

31

Section 9.8.

Execution of Counterparts.

31

Section 9.9.

Time.

31

Section 9.10.

Separability of Invalid Provisions.

31

Section 9.11.

Third Party Beneficiaries.

31

Section 9.12.

Governing Law.

31

Section 9.13.

References to Credit Facility.

31




APPENDICES

Appendix A - Description of Project





ii

1003998










Connecticut Development Authority

The Connecticut Light and Power Company

LOAN AGREEMENT

THIS LOAN AGREEMENT, made and dated as of October 1, 2011, by and between the
CONNECTICUT DEVELOPMENT AUTHORITY (as more fully defined in Section 1.1 hereof,
the “Authority”), a body corporate and politic constituting a public
instrumentality and political subdivision of the State of Connecticut (the
“State”), and THE CONNECTICUT LIGHT AND POWER COMPANY, a corporation organized
and existing under the laws of the State of Connecticut (as more fully defined
in Section 1.1 hereof, the “Borrower”),

WITNESSETH THAT:

WHEREAS, the Act (as fully defined in Section 1.1 hereof) declares that there is
a continuing need in the State (1) for industrial development and activity to
provide and maintain employment and tax revenues and to control, abate and
prevent pollution to protect the public health and safety, (2) for the
development of recreation facilities to promote tourism, provide and maintain
employment and tax revenues, and promote the public welfare, (3) for the
development of commercial and retail sales and service facilities in urban areas
to provide and maintain construction and permanent employment and tax revenues,
to improve conditions of deteriorated physical development, slow economic growth
and eroded financial health of the public and private sectors in urban areas and
to revitalize the economy of urban areas, and (4) for assistance to public
service businesses providing transportation and utility services in the State,
and that the availability of financial assistance and suitable facilities are
important inducements to industrial and commercial enterprises to remain or
locate in the State and to provide industrial, recreation, urban and public
service projects; and

WHEREAS, the Act provides that (1) the term “project” as used therein means any
facility, plant, works, system, building, structure, utility, fixture or other
real property improvement located in the State, and the land on which it is
located or which is reasonably necessary in connection therewith, which is of a
nature or which is to be used or occupied by any person for purposes which would
constitute it as an economic development project, recreation project, urban
project, public service project or health care project, and any real property
improvement reasonably related thereto, and (2) a project may also include or
consist exclusively of machinery, equipment or fixtures; and

WHEREAS, the Act defines economic development project to include “any project
which is to be used or occupied by any person for…(2) controlling, abating,
preventing or disposing land, water, air or other environmental pollution…or (3)
the conservation of energy or the utilization of cogeneration technology or
solar, wind, hydro, biomass or other renewable sources to produce energy for any
industrial or commercial application”; and

WHEREAS, the Act provides that the Authority shall have power to determine the
location and character of, and extend credit or make loans to any person for the
planning, designing, acquiring, improving and equipping of, a project which may
be secured by loan, lease or sale agreements, contracts and other instruments,
upon such terms and conditions as the Authority shall determine to be
reasonable, to require the inclusion in any contract, loan agreement or other
instrument of such provisions for the construction, use, operation, maintenance
and financing of the project as the Authority may deem necessary or desirable,
to issue its bonds for such purposes, subject to the approval of the Treasurer
of the State, and, as security for the payment of the principal or redemption
price, if any,  of and  interest  on any








1003998










such bonds, to pledge or assign such a loan, lease or sale agreement and the
revenues and receipts derived by the Authority from such a project; and

WHEREAS, the Authority has previously issued $11,650,000 principal amount of its
Pollution Control Revenue Bonds (Millstone Point Project – 1973 Series) (of
which $9,436,500 was for the benefit of The Connecticut Light and Power Company
and The Hartford Electric Light Company, which merged with The Connecticut Light
and Power Company in 1982), $16,000,000 principal amount of its Pollution
Control Revenue Bonds (The Connecticut Light and Power Company and The Hartford
Electric Light Company Projects – 1977 Series), $69,800,000 principal amount of
its Pollution Control Par Value Demand Bonds (The Connecticut Light and Power
Company Project – 1984 Series), $39,700,000 principal amount of its Pollution
Control Par Value Demand Bonds (The Connecticut Light and Power Company Project
– 1985 Series), $60,700,000 principal amount of its Pollution Control Revenue
Par Value Demand Bonds (The Connecticut Light and Power Company Project – 1985
Series B) and $53,500,000 principal amount of its Pollution Control Revenue Par
Value Demand Bonds (The Connecticut Light and Power Company Project – 1985
Series C) (collectively, the “Original Pollution Control Revenue Bonds”), for
the purpose of financing facilities on behalf of the Borrower (as fully defined
in Section 1.1 hereof) for the control, abatement or prevention of environmental
pollution deriving from the operation of certain nuclear and fossil fuel
electric generating facilities within the State of Connecticut (collectively, as
more fully defined in Section 1.1 hereof, the “Project”); and

WHEREAS, the Authority has by resolution adopted on September 8, 1993 authorized
the issuance of $245,500,000 principal amount of its Pollution Control Revenue
Refunding Bonds (The Connecticut Light and Power Company Project – 1993A
Series), all of which are currently outstanding (the “Prior Obligations”), for
the purpose of providing funds with which to refund the Original Pollution
Control Revenue Bonds; and

WHEREAS, by resolution adopted on September 21, 2011, in furtherance of the
purposes of the Act, the Authority has accepted the application of the Borrower
for assistance in refinancing the Project and authorized the issuance of not to
exceed $245,500,000 aggregate principal amount of its Pollution Control Revenue
Refunding Bonds (The Connecticut Light and Power Company Project – 2011B Series)
(as more fully defined in Section 1.1 hereof, the “Bonds”) and Pollution Control
Revenue Refunding Bonds (The Connecticut Light and Power Company Project – 2011A
Series) for the purpose of providing funds with which to refund a portion of the
Prior Obligations; and

WHEREAS, pursuant to such resolution, the Bonds are to be secured by an
Indenture of Trust of even date herewith, by and between the Authority and U.S.
Bank National Association, as trustee (as more fully defined in Section 1.1
hereof, the “Indenture”); and

WHEREAS, in order to further secure the Bonds, the Borrower has determined to
issue its First and Refunding Mortgage Bonds, 2011 Series B (as more fully
defined in Section 1.1 hereof, the “Mortgage Bonds”), pursuant to that certain
Indenture of Mortgage and Deed of Trust dated as of May 1, 1921, as amended and
supplemented, including as amended and restated as of April 7, 2005, between the
Borrower and Deutsche Bank Trust Company Americas, as successor trustee, as
supplemented by a Supplemental Indenture, dated as of October 1, 2011 (the
“Mortgage Supplemental Indenture”); and

WHEREAS, the Connecticut Department of Public Utility Control, as the
predecessor to the Connecticut Public Utilities Regulatory Authority, has
approved the Borrower entering into this Agreement and the transactions
contemplated hereby, including the issuance of the Mortgage Bonds; and

WHEREAS, the Bonds shall be special obligations of the Authority, payable solely
from the revenues or  other receipts, funds or monies  to be  derived  by  the
Authority under this Agreement or the





-2-

1003998










Indenture and from any amounts otherwise available under the Indenture for the
payment of the Bonds; and

WHEREAS, the Authority proposes with the proceeds of the Bonds to make a loan to
the Borrower and the Borrower proposes to borrow such proceeds from the
Authority for the purpose of refinancing the acquisition, construction and
installation of the Project; and

WHEREAS, the Borrower acknowledges that the Authority is providing financing for
the Project in furtherance of the Authority’s corporate purposes under the Act,
that the accomplishment of these purposes is dependent upon the compliance of
the Borrower with its covenants contained in this Agreement, that the Authority
has a resulting beneficial interest in the Project, and that the Borrower’s
refinancing of the Project as provided hereby are in furtherance of the
discharge of a public purpose; and

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Authority and
the Borrower, each binding itself, its successors and assigns, do mutually
promise, covenant and agree as follows (provided that in the performance of the
agreements of the Authority herein contained, any obligation it may incur for
the payment of money shall not be an obligation, debt or liability of the State
or any municipality thereof and neither the State nor any municipality thereof
shall be liable on any obligation so incurred, but any such obligation shall be
payable solely out of the revenues or other receipts, funds or monies to be
derived by the Authority under this Agreement or the Indenture and from any
amounts otherwise available under the Indenture for the payment of the Bonds):





-3-

1003998










ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.1.  Definitions.  In addition to the words and terms defined elsewhere
in this Agreement, for the purposes of this Agreement, the following words and
terms shall have the respective meanings set forth as follows, and any
capitalized word or term used but not defined herein is used as defined in the
Indenture.

“Act” means the State Commerce Act, constituting Connecticut General Statutes,
Sections 32-la through 32-23zz, as amended.

“Agreement” means this Loan Agreement and any amendments and supplements hereto.

“Authority” means the Connecticut Development Authority, a body corporate and
politic constituting a public instrumentality and political subdivision of the
State, duly organized and existing under the laws of the State, and any body,
board, authority, agency or other political subdivision or instrumentality of
the State which shall hereafter succeed to the powers, duties and functions
thereof.

“Authorized Representative” means, in the case of the Authority, the Chairman or
Vice Chairman, the President, any Executive Vice President, Deputy Director or
any Senior Vice President or any Vice President thereof and, in the case of the
Borrower, the Chairman, Vice Chairman, President, any Vice President, Chief
Financial Officer, Treasurer, Assistant Treasurer, Secretary or Assistant
Secretary thereof and, when used with reference to the performance of any act,
the discharge of any duty or the execution of any certificate or other document,
any officer, employee or other person authorized to perform such act, discharge
such duty or execute such certificate or other document.

“Beneficial Owner” means the owner of beneficial interests in the Bonds under
the Book Entry System of a Depository.

“Bonds” means the $125,000,000 Pollution Control Revenue Refunding Bonds (The
Connecticut Light and Power Company Project - 2011B Series) authorized and
issued pursuant to Sections 2.1 and 2.2 of the Indenture.

“Bond Counsel” means Harris Beach PLLC or such other nationally recognized bond
counsel selected by the Authority and reasonably satisfactory to the Borrower
and the Trustee.

“Book Entry Form” or “Book Entry System” means, with respect to the Bonds, a
form or system, as applicable, under which (i) physical Bond certificates in
fully registered form are registered only in the name of the Depository or its
nominee as Holder, with the physical Bond certificates “immobilized” in the
custody of the Depository (or its agent) and (ii) the ownership of beneficial
interests in Bonds and payments of principal or purchase price of, Redemption
Price, if any, and interest thereon may be transferred only through a book entry
made by others than the Trustee or the Registrar.  The records maintained by
others than the Trustee or the Registrar constitute the written record that
identifies the owners, and records the transfer, of beneficial interests in
those Bonds and payments of principal of, Redemption Price, if any, and interest
thereon.

“Borrower” means (i) The Connecticut Light and Power Company, a corporation
organized and existing under the laws of the State, and its successors and
assigns, and (ii) any surviving, resulting or transferee corporation as provided
in Section 6.1 hereof.





-4-

1003998










“Business Day” means any day (i) that is not a Saturday or Sunday, (ii) that is
a day on which banks located in Hartford, Connecticut and New York, New York are
not required or authorized to remain closed, (iii) that is a day on which
banking institutions in the cities in which the principal offices of the
Trustee, the Mortgage Trustee, the Credit Facility Issuer, the Remarketing Agent
and the Paying Agent are located are not required or authorized to remain closed
and (iv) that is a day on which the New York Stock Exchange, Inc. is not closed.

“Change in Use” shall mean (i) any change in the use or operation of the
Project, or any portion thereof, from the use for which the Project originally
financed by the proceeds of the Original Pollution Control Revenue Bonds was
used or expected to be used, or (ii) any change in the use or operation of the
Project, or any portion thereof, which would cause the Project to no longer
qualify as a “project” under the Act.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations promulgated thereunder.

“Credit Facility” means an irrevocable direct-pay letter of credit or other
credit enhancement or liquidity support facility, or any combination thereof,
delivered to and in favor of the Trustee for the benefit of the owners of the
Bonds pursuant to Section 14.1 of the Indenture, and includes any Alternate
Credit Facility delivered to the Trustee pursuant to Section 14.3 of the
Indenture.

“Credit Facility Issuer” means the issuer of any Credit Facility then in effect.
 “Drawing Office” of the Credit Facility Issuer means the office specified in
the Credit Facility as the office at which certificates for drawings on the
Credit Facility are to be presented. “Principal Office” of the Credit Facility
Issuer means the office designated as such by the Credit Facility Issuer in
writing to the Trustee, the Authority, the Registrar, the Borrower and the
Remarketing Agent.

“Debt Service Fund” means the special trust fund so designated, established
pursuant to Section 5.1 of the Indenture.

“Depository” means means The Depository Trust Company (a limited purpose trust
company), New York, New York until a successor Depository shall have become such
pursuant to the applicable provisions of this Indenture and, thereafter,
Depository shall mean the successor Depository.  Any Depository shall be a
securities depository that is a clearing agency under federal law operating and
maintaining, with its participants or otherwise, a Book Entry System to record
ownership of beneficial interests in Bonds or payments of principal, Redemption
Price, if any, and interest thereon, and to effect transfers of beneficial
interests in the Bonds, in a Book Entry Form.

“Determination of Taxability” means (1) a published revenue ruling by the
Internal Revenue Service and an Opinion of Bond Counsel, unless the Borrower
timely requests the Authority to proceed in accordance with Section 6.3(G) of
this Agreement and proceedings pursuant to such section are continuing,
(2)(a)(i) a private ruling specifically applicable to the Bonds or (ii) the
receipt by any owner of the Bonds of a notice of assessment and demand for
payment from the Internal Revenue Service and (b)(i) the expiration of the
appeal period provided therein if no appeal is taken or (ii) if an appeal is
taken, a final unappealable decision by a court of competent jurisdiction;
provided that in the case of an event described in clause (2) that the Authority
or the owner of the Bonds, as the case may be, has given the Borrower and the
Trustee prompt written notice of any application for such a private ruling or,
as the case may be, any proposed assertion of taxability by the Internal Revenue
Service and, if the Borrower agrees to pay all expenses in connection therewith,
permits the Borrower to contest such action, either directly or in the name of
the registered owner, through any level of appeal determined by the Borrower, or
(3) the admission in writing by the Borrower, in the case of clause (1), (2) and
(3) to the effect that the interest on





-5-

1003998










the Bonds is includable in the gross income for federal income tax purposes
(other than for purposes of any alternative minimum tax, environmental tax or
foreign branch profits tax) of an owner or former owner thereof, other than for
a period during which such owner or former owner is or was a “Substantial User”
of the Project or a “Related Person” as such terms are defined in the Code.  For
purposes of this definition only, the term owner means the Beneficial Owner of
the Bonds so long as the Book Entry System is in effect.  

“Disclosure Agreement” means the agreement by and between the Borrower and the
Trustee, dated the date of the initial delivery of the Bonds, providing for the
provision of certain information subsequent to the issuance of the Bonds.

“Event of Default” means an Event of Default as defined in Section 7.1 hereof.

“Financing Documents” means (1) when used with respect to the Borrower, this
Agreement, the Tax Regulatory Agreement, the Mortgage Bonds, the Disclosure
Agreement and the general certificate of the Borrower delivered in connection
with the issuance of the Bonds, but shall not include the Mortgage, and (2) when
used with respect to the Authority, any of the foregoing documents and
agreements to which the Authority is a direct party. The Financing Documents
do not include any documents or agreements to which  the  Borrower is not  a
direct  party, including  the Bonds or the Indenture.

“Indenture” means the Indenture of Trust relating to the Bonds, of even date
herewith, by and between the Authority and the Trustee, together with all
indentures supplemental thereto made and entered into in accordance therewith.

“Interest Payment Date” shall have the meaning ascribed thereto in the
Indenture.

“Loan Payments” means the amounts required to be paid by the Borrower in
repayment of the loan made to the Borrower by the Authority pursuant to the
provisions of this Agreement and the Mortgage Bonds, including all amounts
realized by the Trustee thereunder in accordance with Article VIII of the
Indenture.

“Mortgage” means the Indenture of Mortgage and Deed of Trust dated as of May 1,
1921, as amended and restated as of April 7, 2005, between the Borrower and the
Mortgage Trustee, as heretofore amended and supplemented (including by the
Mortgage Supplemental Indenture) and as hereafter amended or supplemented in
accordance with the provisions thereof.

“Mortgage Bonds” means the First and Refunding Mortgage Bonds, 2011 Series B,
issued by the Borrower and delivered to the Trustee pursuant to Section 3.7
hereof and the Mortgage.

“Mortgage Trustee” means, Deutsche Bank Trust Company Americas, as successor
trustee under the Mortgage, or any successor as the trustee under the Mortgage.

“1954 Code” means the Internal Revenue Code of 1954, as amended, as in effect on
August 1, 1986.

“Outstanding”, when used with reference to a Bond or Bonds, as of any particular
date, means all Bonds which have been authenticated and delivered under the
Indenture, except:

(1)

any Bonds canceled by the Trustee because of payment or redemption prior to
maturity or surrendered to the Trustee for cancellation;





-6-

1003998










(2)

any Bond (or portion of a Bond) paid or redeemed or for the payment or
redemption of which there has been separately set aside and held in the Debt
Service Fund either:

(a)

monies in an amount sufficient to effect payment of the principal or applicable
Redemption Price thereof, together with accrued interest on such Bond to the
payment or redemption date, which payment or redemption date shall be specified
in irrevocable instructions given to the Trustee to apply such monies to such
payment on the date so specified; or

(b)

obligations of the kind described in Section 12.1(B) of the Indenture in such
principal amounts, of such maturities, bearing such interest and otherwise
having such terms and qualifications as shall be necessary to provide monies in
an amount sufficient to effect payment of the principal or applicable Redemption
Price of such Bond, together with accrued interest on such Bond to the payment
or redemption date, which payment or redemption date shall be specified in
irrevocable instructions given to the Trustee to apply such obligations to such
payment on the date so specified; or

(c)

any combination of (a) and (b) above;

(3)

Bonds in exchange for or in lieu of which other Bonds shall have been
authenticated and delivered under Article III of the Indenture; and

(4)

any Bond deemed to have been paid as provided in Section 12.1 of the Indenture.

“Paying Agent” means any paying agent for the Bonds appointed pursuant to
Section 9.10 of the Indenture (and may include the Trustee), and its successor
or successors and any other corporation which may at any time be substituted in
its place in accordance with the Indenture.

“Permitted Encumbrances” mean, as of any particular date, (i) the lien of the
Mortgage, (ii) liens and encumbrances permitted by the Mortgage, (iii) liens for
taxes not yet due and payable, (iv) any lien created by this Agreement and the
Indenture, (v) utility, access and other easements and rights-of-way, that will
not interfere with or impair the value or use of the Project as herein provided,
(vi) any mechanic’s, laborer’s, materialman’s, supplier’s or vendor’s lien or
right in respect thereof if payment is not yet due and payable and for which
statutory lien rights exist, and (vii) such minor defects, irregularities,
easements, and, rights-of-way (including agreements with any railroad the
purpose of which is to service the railroad siding) as normally exist with
respect to property similar in character to the Project and which do not
materially impair the value or use of the property affected thereby for the
purpose for which it was acquired hereunder.

“Principal  User”  means  any  principal user of  the Project  within  the 
meaning of  Section  144(a)(2)(B) of the Code,  or 103(b)(6)(B) of the 1954
Code, as applicable, including without limitation any person who is a
greater-than-10-percent-owner (or if none, the person(s) who holds the largest
ownership interest in the Project), lessee or user of more than 10% of the
Project measured either by occupiable space or fair rental value under any
formal or informal agreement or, under the particular facts and circumstances,
anyone who is a principal customer of the Project. The term “principal customer”
means any person, who purchases output of the Project under a contract if the
percentage of output taken or to be taken by such person, multiplied by a
fraction the numerator of which is the term of such contract and the denominator
of which is the economic life of the Project, exceeds 10%. In the case of a
person who purchases output of an electric or thermal energy, gas, water or
other similar facility, such person is a principal customer if the total output
purchased by such person during any one-year period beginning with the date the
facility is placed in service is more than  10  percent  of the facility’s 
output during each





-7-

1003998










such period. Co-owners or co-lessees who are shareholders in a corporation or
who are collectively treated as a partnership subject to subchapter K under
section 761(a) of the Code are not treated as Principal Users merely by reason
of their ownership of corporate or partnership interests.

“Project” means the realty and other interests in the real property, if any, and
all personal property, goods, leasehold improvements, machinery, equipment,
furnishings, furniture, fixtures, tools and attachments wherever located and
whether now owned or hereafter acquired, refinanced in whole or in part with the
proceeds of the Bonds, and any additions and accessions thereto, substitutions
therefor and replacements thereof, including, without limitation the project
components described in Appendix A hereto, as amended from time to time in
accordance herewith.

“Redemption Price” means, when used with respect to a Bond or a portion thereof,
the principal amount of such Bond or portion thereof plus the applicable
premium, if any, payable upon redemption thereof pursuant to the Indenture.

“Reimbursement Agreement” means any reimbursement agreement between the Borrower
and a Credit Facility Issuer setting forth the obligations of the Borrower to
such Credit Facility Issuer arising out of any payments under a Credit Facility
and which provides that it shall be deemed to be a Reimbursement Agreement for
the purpose of the Indenture.

“Related Person” means, with respect to any Principal User, a person which is a
related person (as defined in Section 144(a)(3) of the Code, or Section
103(b)(6)(B) of the 1954 Code, as applicable, and by reference to Sections 267,
707(b) and 1563(a) of the Code, except that 50% is to be substituted for 80% in
Section 1563(a)).

“Substantial User” means any substantial user of the Project or a Related Person
thereto within the meaning of Section 147(a) of the Code.

“Supplemental Indenture” means any indenture supplemental to the Indenture or
amendatory of the Indenture, adopted by the Authority in accordance with Article
X of the Indenture.

“Tax Incidence Date” means the date as of which interest on the Bonds becomes or
became includable in the gross income of the recipient thereof (other than the
Borrower or another Substantial User or Related Person) for federal income tax
purposes for any cause, as determined by a Determination of Taxability.

“Tax Regulatory Agreement” means the Tax Regulatory Agreement, dated as of the
date of initial issuance and delivery of the Bonds, between the Authority and
the Borrower, and any amendments and supplements thereto.

“Term”, when used with reference to this Agreement, means the term of this
Agreement determined as provided in Article III hereof.

“Trustee” means U.S. Bank National Association, Hartford, Connecticut, and its
successor or successors hereafter appointed in the manner provided in the
Indenture.

Section 1.2.  Interpretation.  In this Agreement:

(1)

The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder” and any similar
terms, as used in this Agreement, refer to this Agreement, and the term
“hereafter” means after, and the term “heretofore” means before, the date of
this Agreement.





-8-

1003998










(2)

Words of the masculine gender mean and include correlative words of the feminine
and neuter genders and words importing the singular number mean and include the
plural number and vice versa.

(3)

Words importing persons include firms, associations, partnerships (including,
without limitation, general and limited partnerships), limited liability
entities, joint ventures, societies, estates, trusts, corporations and other
legal entities, including public or governmental bodies, as well as natural
persons.

(4)

Any headings preceding the texts of the several Articles and Sections of this
Agreement, and any table of contents appended to copies hereof, shall be solely
for convenience of reference and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.

(5)

Nothing contained in this Agreement shall be construed to cause the Borrower to
become the agent for the Authority or the Trustee for any purpose whatsoever,
nor shall the Authority or the Trustee be responsible for any shortage,
discrepancy, damage, loss or destruction of any part of the Project wherever
located or for whatever cause.

(6)

All approvals, consents and acceptances required to be given or made by any
person or party hereunder shall be at the sole discretion of the party whose
approval, consent or acceptance is required.

(7)

All notices to be given hereunder shall be given in writing within a reasonable
time unless otherwise specifically provided.

(8)

If any provision of this Agreement shall be ruled invalid by any court of
competent jurisdiction, the invalidity of such provision shall not affect any of
the remaining provisions hereof.





-9-

1003998










ARTICLE II
REPRESENTATIONS AND WARRANTIES

Section 2.1.  Representations by the Authority .  The Authority represents and
warrants that:

(1)

It is a body corporate and politic constituting a public instrumentality and
political subdivision of the State, duly organized and existing under the laws
of the State including the Act.  The Authority is authorized to issue the Bonds
in accordance with the Act and to use the proceeds thereof to refund the Prior
Obligations.

(2)

The Authority has complied with the provisions of the Act and has full power and
authority pursuant to the Act to consummate all transactions contemplated by the
Bonds, the Indenture and the Financing Documents.

(3)

By resolution duly adopted by the Authority and still in full force and effect,
the Authority has authorized the execution, delivery and due performance of the
Bonds, the Indenture and the Financing Documents, and the taking of any and all
action as may be required on the part of the Authority to carry out, give effect
to and consummate the transactions contemplated by this Agreement and the
Indenture, and all approvals necessary in connection with the foregoing have
been received.

(4)

The Bonds have been duly authorized, executed, authenticated, issued and
delivered, constitute valid and binding special obligations of the Authority
payable solely from revenues or other receipts, funds or monies pledged therefor
under the Indenture and from any amounts otherwise available under the
Indenture, and are entitled to the benefit of the Indenture.  Neither the State
nor any municipality thereof is obligated to pay the Bonds or the interest
thereon.  Neither the faith and credit nor the taxing power of the State nor any
municipality thereof is pledged for the payment of the principal, and premium,
if any, of and interest on the Bonds.

(5)

The execution and delivery of the Bonds, the Indenture and the Financing
Documents and compliance with the provisions thereof, will not conflict with or
constitute on the part of the Authority a violation of, breach of or default
under its by-laws or any statute, indenture, mortgage, deed of trust, note
agreement or other agreement or instrument to which the Authority is a party or
by which the Authority is bound, or, to the knowledge of the Authority, any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Authority or any of its activities or properties, and all
consents, approvals, authorizations and orders of governmental or regulatory
authorities which are required for the consummation by the Authority of the
transactions contemplated thereby have been obtained.

(6)

Subject to the provisions of this Agreement and the Indenture, the Authority
will apply the proceeds of the Bonds to the purposes specified in the Indenture
and the Financing Documents.

(7)

There is no action, suit, proceeding or investigation at law or in equity before
or by any court, public board or body pending or threatened against or affecting
the Authority, or to the best knowledge of the Authority, any basis therefor,
wherein an unfavorable decision, ruling or finding would adversely affect the
transactions contemplated hereby or by the Indenture, or which, in any way,
would adversely affect the validity of the Bonds, or the validity of or
enforceability  of the  Indenture  or the  Financing Documents,  or any
agreement or instrument to





-10-

1003998










which the Authority is a party and which is used or contemplated for use in
consummation of the transactions contemplated hereby and by the Indenture.

(8)

It has not made any commitment or taken any action which will result in a valid
claim for any finders or similar fees or commitments in respect of the
transactions contemplated by this Agreement.

(9)

The representations of the Authority set forth in the Tax Regulatory Agreement
are by this reference incorporated in this Agreement as though fully set forth
herein.

Section 2.2.  Representations by the Borrower.  The Borrower represents and
warrants that:   

(1)

The Borrower has been duly incorporated and validly exists as a corporation in
good standing under the laws of the State, is not in material violation of any
provision of its certificate of incorporation or its by-laws, has corporate
power to enter into and perform the Financing Documents, and by proper corporate
action has duly authorized the execution and delivery of the Financing
Documents.

(2)

The Financing Documents constitute valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except to the
extent that such enforceability may be limited by bankruptcy or insolvency or
other laws affecting creditors’ rights generally or by general principles of
equity.

(3)

Neither the execution and delivery of the Financing Documents, the consummation
of the transactions contemplated thereby, nor the fulfillment by the Borrower of
or compliance by the Borrower with the terms and conditions thereof is prevented
or limited by or conflicts with or results in a material breach of, or default
under the terms, conditions or provisions of any contractual or other
restriction of the Borrower, evidence of its indebtedness or agreement or
instrument of whatever nature to which the Borrower is now a party or by which
it is bound, or constitutes a default under any of the foregoing.  No event has
occurred and no condition exists which, upon the execution and delivery of any
Financing Documents, constitutes an Event of Default hereunder or an Event of
Default thereunder or, but for the lapse of time or the giving of notice, would
constitute an Event of Default hereunder or an Event of Default thereunder.

(4)

There is no action or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower before any court, administrative agency or
arbitration board that may materially and adversely affect the ability of the
Borrower to perform its obligations under the Financing Documents and all
authorizations, consents and approvals of governmental bodies or agencies
required in connection with the execution and delivery of the Financing
Documents and in connection with the performance of the Borrower’s obligations
hereunder or thereunder have been obtained.

(5)

The execution, delivery and performance of the Financing Documents and any other
instrument delivered by the Borrower pursuant to the terms hereof or thereof are
within the corporate powers of the Borrower and have been duly authorized and
approved by the board of directors of the Borrower and are not in contravention
of law or of the Borrower’s certificate of incorporation or by-laws, as amended
to date, or of any material undertaking or agreement to which the Borrower is a
party or by which it is bound.





-11-

1003998










(6)

The Borrower has not made any commitment or taken any action which will result
in a valid claim for any finders’ or similar fees or commitments in respect of
the transactions described in this Agreement other than the fees to various
parties to the transactions contemplated hereby which have been heretofore paid
or provided or as are otherwise contemplated by the Financing Documents.

(7)

The Project is included within the definition of a “project” in the Act.  The
Project is and will continue to be an authorized project under the Act during
the Term of this Agreement.

(8)

All amounts shown in Schedule D of the Tax Regulatory Agreement are eligible
costs of a project financed by bonds issued by the Authority under the Act, and
may be refinanced with the proceeds of the Bonds.  None of the proceeds of the
Bonds will be used directly or indirectly as working capital or to finance
inventory.

(9)

The Borrower completed the Project in accordance with all material federal,
State and local laws, ordinances and regulations applicable thereto.

(10)

The availability of financial assistance from the Authority in connection with
the issuance of the Original Pollution Control Revenue Bonds induced the
Borrower to acquire, construct and install the Project.  

(11)

The Borrower will not take or omit to take any action which action or omission
will in any way cause the proceeds of the Bonds to be applied in a manner
contrary to that provided in the Indenture and the Financing Documents as in
force from time to time.

(12)

The Borrower has not taken and will not take any action and knows of no action
that any other person, firm or corporation has taken or intends to take, which
would cause interest on the Bonds to be includable in the gross income of the
recipients thereof for federal income tax purposes.  The representations,
certifications and statements of reasonable expectation made by the Borrower in
the Tax Regulatory Agreement and relating to Project description, composite
issues, bond maturity and average asset economic life, use of Bond proceeds,
arbitrage and related matters are hereby incorporated by this reference as
though fully set forth herein.

(13)

The Borrower will use all of the proceeds of the Bonds to refund a portion of
the Prior Obligations.





-12-

1003998










ARTICLE III
THE LOAN

Section 3.1.  Loan Clauses.  (A)  Subject to the conditions and in accordance
with the terms of this Agreement, the Authority agrees to make a loan to the
Borrower from the proceeds of the Bonds in the amount of $125,000,000 and the
Borrower agrees to borrow such amount from the Authority.

(B)

The loan shall be made at the time of delivery of the Bonds and receipt of
payment therefor by the Authority against receipt by the Authority of the
Mortgage Bonds duly executed and delivered to evidence the pecuniary
indebtedness of the Borrower hereunder.  As and for the loan the Authority shall
apply the proceeds of the Bonds as provided in the Indenture on the terms and
conditions therein prescribed.

(C)

On or before the Business Day immediately preceding each due date for the
payment of the principal of or interest on the Bonds, until the principal or
Redemption Price, if any, of and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, the Borrower shall make Loan Payments to the Trustee for the
account of the Authority in an amount which, when added to any moneys then on
deposit in the Debt Service Fund and available therefor, shall be equal to the
amount payable on such due date with respect to the Bonds as provided in Section
5.3 of the Indenture, including amounts due for the payment of the principal of
and interest on the Bonds.  In addition, the Borrower shall pay to the Trustee,
as and when the same shall become due, all other amounts due under the Financing
Documents, together with interest thereon at the then applicable rate as set
forth herein in Section 6.2(G) hereof.  The Borrower shall have the option to
prepay its loan obligation in whole or in part at the times and in the manner
provided in Article VIII hereof.  

(D)

Anything herein to the contrary notwithstanding, any amount at any time held in
the Principal and Interest Account of the Debt Service Fund by the Trustee
pursuant to this Section shall be credited against the next succeeding Loan
Payment obligation of the Borrower as provided in subsection 3.1(C) hereof.  If,
on any due date for payments with respect to the Bonds, the balance in the Debt
Service Fund is insufficient to make such payments, the Borrower agrees
forthwith to pay to the Trustee by no later than 11:00 a.m. on such due date the
amount of the deficiency.  If at any time the amount held by the Trustee in the
Debt Service Fund shall be sufficient to pay or provide for the payment of the
Bonds in accordance with Section 12.1 of the Indenture, the Borrower shall not
be obligated to make any further payments under the foregoing provisions.

(E)

The Borrower’s obligation to make Loan Payments shall be reduced to the extent
of any payments made by the Credit Facility Issuer to the Trustee in respect of
the principal of, premium, if any, or interest on the Bonds when due pursuant to
the Credit Facility, provided, that the Credit Facility Issuer has been
reimbursed for such payments in accordance with the terms of the Reimbursement
Agreement.

Section 3.2.  Other Amounts Payable.  (A)  The Borrower hereby further expressly
agrees to pay to the Trustee as and when the same shall become due, (i) an
amount equal to the initial and annual fees of the Trustee for the ordinary
services of the Trustee rendered and its ordinary expenses incurred under the
Indenture, including fees and expenses as Paying Agent and the fees and expenses
of Trustee’s counsel, including fees and expenses as registrar and in connection
with preparation and delivery of new Bonds upon exchanges or transfers, (ii) the
reasonable fees and expenses of the Trustee and any Paying Agents on the Bonds
for acting as paying agents as provided in the Indenture, including reasonable
fees and expenses of its counsel, (iii) the reasonable fees and charges of the
Trustee for extraordinary services rendered by it and extraordinary expenses
incurred by it under the Indenture, including reasonable counsel  fees and
expenses,  (iv)  the  reasonable  fees  and  expenses of  the  Remarketing
Agent,  (v)  the





-13-

1003998










reasonable fees and expenses of the Credit Facility Issuer, and (vi) the
reasonable fees and expenses of Bond Counsel and the Authority for any future
action requested of either.

(B)

The Borrower also agrees to pay all amounts payable by it under the Financing
Documents at the time and in the manner therein provided.

(C)

The Borrower also agrees to pay all Rebatable Arbitrage (as such term is defined
in the Tax Regulatory Agreement) (and penalties, if any) due to the United
States of America pursuant to Section 148(f) of the Code.

(D)

The Borrower also agrees to pay directly to the Authority on the date of
issuance and delivery of the Bonds and on the second anniversary date of the
date of issuance and delivery of the Bonds and each anniversary date thereafter,
a fee equal to 1/8th of 1% of the principal amount of the Bonds Outstanding,
such fee to be payable without notice, demand or invoice of any kind at the
Authority’s address as set forth herein or at such other address and to the
attention of such other person, or to such account as the Authority may
stipulate by written notice to the Borrower.

Section 3.3.  Manner of Payment. The payments provided for in Section 3.1 hereof
shall be made by any reasonable method providing immediately available funds at
the time and place of payment directly to the Trustee for the account of the
Authority and shall be deposited in the Debt Service Fund.  The additional
payments provided for in Section 3.2 shall be made in the same manner directly
to the entitled party or to the Trustee for its own use or disbursement to the
Paying Agents, as the case may be.

Section 3.4.  Obligation Unconditional. The obligations of the Borrower under
the Financing Documents shall be absolute and unconditional, irrespective of any
defense or any rights of setoff, recoupment or counterclaim it might otherwise
have against the Authority or the Trustee.  The Borrower will not suspend or
discontinue any such payment or terminate this Agreement (other than in the
manner provided for hereunder) for any cause, including, without limiting the
generality of the foregoing, any acts or circumstances that may constitute
failure of consideration, failure of title, or commercial frustration of
purpose, or any damage to or destruction of the Project, or the taking by
eminent domain of title to or the right of temporary use of all or any part of
the Project, or any change in the tax or other laws of the United States, the
State or any political subdivision of either thereof, or any failure of the
Authority or the Trustee to perform and observe any agreement or covenant,
whether expressed or implied, or any duty, liability or obligation arising out
of or connected with the Financing Documents.

Section 3.5.  Securities Clauses. The Authority hereby notifies the Borrower and
the Borrower acknowledges that, among other things, the Borrower’s Loan Payments
and all of the Authority’s right, title and interest under the Financing
Documents to which it is a party (except its rights under Sections 6.2 and
7.2(A)(2) hereof) are being concurrently with the execution and delivery hereof
endorsed, pledged and assigned without recourse by the Authority to the Trustee
as security for the Bonds as provided in the Indenture.

Section 3.6.  Issuance of Bonds.  The Authority has concurrently with the
execution and delivery hereof sold and delivered the Bonds under and pursuant to
a resolution adopted by the Authority on September 21, 2011, authorizing their
issuance under and pursuant to the Indenture.  The proceeds of sale of the Bonds
shall be applied as provided in Articles IV and V of the Indenture.

Section 3.7.  Issuance, Delivery and Surrender of Mortgage Bonds. In order to
provide the benefit of a first mortgage lien to secure the obligation of the
Borrower to make the Loan Payments hereunder, concurrently with the execution
hereof, the Borrower shall issue and deliver to the Trustee the Mortgage
 Bonds.  The Mortgage  Bonds shall  be issued  in an  aggregate  principal 
amount equal  to the





-14-

1003998










aggregate principal amount of the Bonds issued and delivered by the Authority,
have the same final maturity date as the Bonds and shall bear interest at a rate
equal to the rate of the Bonds. Upon payment of the principal of and premium, if
any, on any of the Bonds and payment of all accrued interest in connection
therewith, whether at maturity or prior to maturity by redemption or otherwise,
or upon provision for the payment thereof having been made in accordance with
Section 12.1 of the Indenture, Mortgage Bonds in an aggregate principal amount
equal to the aggregate principal amount of the Bonds so paid, or for the payment
of which such provision has been made, shall be deemed fully paid and the
obligations of the Borrower thereunder terminated as provided in the Mortgage
and shall be surrendered by the Trustee to the Mortgage Trustee for
cancellation. The Trustee shall promptly notify the Mortgage Trustee by
telephone, confirmed in writing, of any such payment on the Bonds. In accordance
with the terms thereof, the Mortgage Bonds shall be issued to and registered in
the name of the Trustee and shall not be sold, assigned, pledged or transferred,
except to effect transfer to any successor Trustee under the Indenture.

Section 3.8.  Redemption of Mortgage Bonds. The Borrower covenants that it will
not redeem Mortgage Bonds pursuant to the Mortgage, and it will not take such
action as will result in the Mortgage Trustee or the Borrower being under any
obligation to redeem any Mortgage Bonds, except as may be permitted by this
Agreement and the Indenture. 

Section 3.9.  Credit Facility; Cancellation; Notices.

(a)

The Borrower may, but shall not be required to, provide for the delivery of a
Credit Facility with respect to the Bonds.




(b)

The Borrower hereby authorizes and directs the Trustee to draw moneys under any
Credit Facility then in effect in accordance with its terms and the terms of the
Indenture, to the extent necessary and permitted by the terms of the Credit
Facility to pay principal and Redemption Price of and interest on the Bonds when
due and to pay the purchase price of the Bonds.  The Borrower may, at its
election and with the consent of the Credit Facility Issuer, provide for one or
more extensions of the Credit Facility beyond its then stated date of
expiration.




(c)

Upon satisfaction of the requirements contained in Section 14.3 of the
Indenture, the Borrower may provide for the delivery of an Alternate Credit
Facility.




(d)

Upon satisfaction of the conditions contained in Section 14.2 of the Indenture,
the Borrower may cancel any Credit Facility then in effect at such time and
direct the Trustee in writing to surrender such Credit Facility to the Credit
Facility Issuer by which it was issued in accordance with the Indenture;
provided, that no such cancellation shall become effective and no such surrender
shall take place until all Bonds subject to purchase pursuant to Section 2.7(D)
of the Indenture have been so purchased or redeemed with the proceeds of such
Credit Facility.




Section 3.10.  Borrower's Option to Elect Rate Period. The Borrower shall have,
and is hereby granted, the option to elect to convert on any Conversion Date the
interest rate borne by the Bonds to another Variable Rate to be effective for a
Rate Period pursuant to the provisions of Article II of the Indenture and
subject to the terms and conditions set forth therein.  To exercise such
options, the Borrower shall give the written notice required by the Indenture. 

Section 3.11.  Borrower's Obligation to Purchase Bonds.  The Borrower hereby
agrees to pay or cause to be paid to the Trustee or the Paying Agent, on each
day on which Bonds may be or are required to be tendered for purchase, amounts
equal to the amounts to be paid by the Trustee or the Paying Agent with respect
to  the Bonds tendered for purchase  on such dates pursuant  to Article II of
the





-15-

1003998










Indenture; provided, however, that the obligation of the Borrower to make any
such payment under this Section shall be reduced by the amount of (A) moneys
paid by the Remarketing Agent as proceeds of the remarketing of such Bonds by
the Remarketing Agent, (B) moneys drawn under a Credit Facility, if any, for the
purpose of paying such purchase price and (C) other moneys made available by the
Borrower, as set forth in Section 2.8(B)(2) of the Indenture.

Section 3.12.  Effective Date and Term.A) This Agreement shall become effective
upon its execution and delivery by the parties hereto, shall remain in full
force from such date and, subject to the provisions hereof (including
particularly Articles VII and VIII), shall expire on such date as the Indenture
shall be discharged and satisfied in accordance with the provisions of Section
12.1(A) thereof.  The Borrower’s obligations under Sections 6.2 and 6.3 hereof,
however, shall survive the expiration of this Agreement in accordance with the
provisions of such Sections.

(B)

Within 60 days of such expiration the Authority shall deliver to the Borrower
any documents and take or cause the Trustee, at the Borrower’s expense, to take
any such reasonable actions as may be necessary to effect the cancellation,
release and satisfaction of the Indenture and the Financing Documents.

(

Section 3.13.  No Additional Bonds. No Additional Bonds on a parity with the
Bonds may be issued under the Indenture.

 





-16-

1003998










ARTICLE IV
THE PROJECT

Section 4.1.  Completion of the Project. (A)  The Borrower represents and
warrants that the Project has been completed.   

(B)

The Borrower affirms that it shall bear all of the costs and expenses in
connection with the preparation of the Financing Documents and the Indenture,
the preparation and delivery of any legal instruments and documents necessary in
connection therewith and their filing and recording, if required, and all taxes
and charges payable in connection with any of the foregoing.  Such costs shall
be paid by the Borrower in the manner and to the extent provided in the
Indenture.

Section 4.2.  No Warranty Regarding Condition, Suitability or Cost of Project. 
Neither the Authority, nor the Trustee, nor any Bondholder makes any warranty,
either expressed or implied, as to the Project or its condition or that the
proceeds of the Bonds will be sufficient to refinance the Project.

 





-17-

1003998










ARTICLE V
CONDEMNATION
DAMAGE AND DESTRUCTION

Section 5.1.  No Abatement of Payments Hereunder.  If any portion of the Project
shall be damaged or either partially or totally destroyed, or if title to or the
temporary use of the whole or any part thereof shall be taken or condemned by a
competent authority for any public use or purpose, there shall be no abatement
or reduction in the amounts payable by the Borrower hereunder and the Borrower
shall continue to be obligated to make such payments.  In any such case the
Borrower shall promptly give written notice thereof to the Authority and the
Trustee. 


 

-18-

1003998













ARTICLE VI
COVENANTS

Section 6.1.  The Borrower to Maintain its Corporate Existence; Conditions under
which Exceptions Permitted. (A)  The Borrower covenants and agrees that, during
the Term of this Agreement it will maintain its corporate existence, will
continue to be a corporation either organized under the laws of or duly
qualified to do business as a foreign corporation in the State and in all
jurisdictions necessary in the operation of its business, will not dissolve or
otherwise dispose of all or substantially all of its assets and will not
consolidate with or merge into another corporation or permit one or more other
corporations to consolidate with or merge into it. 

(B)

The Borrower may, however, without violating the agreements contained in this
Section, consolidate with or merge into another corporation or permit one or
more other corporations to consolidate with or merge into it, or sell or
otherwise transfer to another corporation all or substantially all of its assets
as an entity and thereafter liquidate or dissolve, if (a) the Borrower is the
surviving, resulting or transferee corporation, as the case may be, or (b) in
the event the Borrower is not the surviving, resulting or transferee
corporation, as the case may be, such corporation (i) is a solvent corporation
either organized under the laws of or duly qualified to do business as a foreign
corporation subject to service of process in the State and (ii) assumes in
writing all of the obligations of the Borrower herein and under the Mortgage
Bonds.

Section 6.2.  Indemnification, Payment of Expenses, and Advances. (A) The
Borrower agrees to protect, defend and hold harmless the Authority, the State,
agencies of the State, members, servants, agents, directors, officers and
employees, now or forever, of the Authority or the State (each an “Authority
Indemnified Party”), the Trustee and the Paying Agent, agents, directors,
officers and employees, now or forever, of the Trustee and the Paying Agent
(each an “Indemnified Party”), from any claim, demand, suit, action or other
proceeding and any liabilities, costs, and expenses whatsoever by any person or
entity whatsoever, arising or purportedly arising from or in connection with the
Financing Documents, the Indenture, the Bonds, or the transactions contemplated
thereby or actions taken thereunder by any person (including without limitation
the filing of any information, form or statement with the Internal Revenue
Service, if applicable), except for any willful and material misrepresentation,
willful misconduct or gross negligence on the part of the Indemnified Party or
the Authority Indemnified Party or any bad faith on the part of any indemnitee
other than an Authority Indemnified Party

.

The Borrower agrees to indemnify and hold harmless any Indemnified Party against
any and all claims, demands, suits, actions or other proceedings and all
liabilities, costs and expenses whatsoever caused by any untrue statement or
misleading statement or alleged untrue statement or alleged misleading statement
of a material fact contained in the written information provided by the Borrower
in connection with the issuance of the Bonds or incorporated by reference
therein or caused by any omission or alleged omission from such information of
any material fact required to be stated therein or necessary in order to make
the statements made therein in the light of the circumstances under which they
were made, not misleading.

(B)

The Authority and the Trustee shall not be liable for any damage or injury to
the persons or property of the Borrower or its members, directors, officers,
agents, servants or employees, or any other person who may be about the Project
due to any act or omission of any person other than the Authority or the
Trustee, respectively, or their respective members, directors, officers, agents,
servants and employees.





-19-

1003998










(C)

The Borrower releases each Indemnified Party from, agrees that no Indemnified
Party shall be liable for, and agrees to hold each Indemnified Party harmless
against, any attorney fees and expenses, expenses or damages incurred because of
any investigation, review or lawsuit commenced by the Trustee or the Authority
in good faith with respect to the Financing Documents, the Indenture, the Bonds
and the Project and the Authority or the Trustee, as the case may be, shall
promptly give written notice to the Borrower with respect thereto.

(D)

All covenants, stipulations, promises, agreements and obligations of the
Authority and the Trustee contained herein shall be deemed to be the covenants,
stipulations, promises, agreements and obligations of the Authority and the
Trustee and not of any member, director, officer or employee of the Authority or
the Trustee in its individual capacity, and no recourse shall be had for the
payment of the Bonds or for any claim based thereon or hereunder against any
member, director, officer or employee of the Authority or the Trustee or any
natural person executing the Bonds.

(E)

In case any action shall be brought against one or more of the Indemnified
Parties based upon any of the above and in respect of which indemnity may be
sought against the Borrower, such Indemnified Party shall promptly notify the
Borrower in writing, enclosing a copy of all papers served, but the omission so
to notify the Borrower of any such action shall not relieve it of any liability
which it may have to any Indemnified Party otherwise than under this Section
6.2.  In case any such action shall be brought against any Indemnified Party and
it shall notify the Borrower of the commencement thereof, the Borrower shall be
entitled to participate in and, to the extent that it shall wish, to assume the
defense thereof with counsel satisfactory to such Indemnified Party, and after
notice from the Borrower to such Indemnified Party of the Borrower’s election so
to assume the defense thereof, the Borrower shall not be liable to such
Indemnified Party for any subsequent legal or other expenses attributable to
such defense, except as set forth below, other than reasonable costs of
investigation subsequently incurred by such Indemnified Party in connection with
the defense thereof.  The Indemnified Party shall have the right to employ its
own counsel in any such action, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the employment of counsel
by such Indemnified Party has been authorized by the Borrower, (ii) the
Indemnified Party shall have reasonably concluded that there may be a conflict
of interest between the Borrower and the Indemnified Party in the conduct of the
defense of such action (in which case the Borrower shall not have the right to
direct the defense of such action on behalf of the Indemnified Party); or (iii)
the Borrower shall not in fact have employed counsel satisfactory to the
Indemnified Party to assume defense of such action; provided, however, that the
Borrower shall not be responsible for the fees and expenses of more than one
such law firm unless an Indemnified Party shall have reasonably concluded that
there may be a conflict of interest between such Indemnified Party and any other
Indemnified Party requiring the use of separate counsel, or the Borrower has not
employed counsel which is satisfactory to each Indemnified Party.  The Borrower
shall not be liable for any settlement of any action or claim effected without
its consent.  

(F)

The Borrower also agrees to pay all reasonable or necessary out-of-pocket
expenses of the Authority and the Trustee in connection with the issuance of the
Bonds, the administration of the Financing Documents and the enforcement of its
rights thereunder, including without limitation the costs of preparation and
distribution of closing transcripts relating thereto.

(G)

In the event the Borrower fails to pay any amount or perform any act under the
Financing Documents, the Trustee or the Authority may pay the amount or perform
the act, in which event the costs, disbursements, expenses and reasonable
counsel fees and expenses thereof, together with interest thereon from the date
the expense is paid or incurred at the prime interest rate publicly announced
from time to time by the Trustee as a commercial bank plus 1% shall be an
additional obligation hereunder payable upon demand by the Authority or the
Trustee.





-20-

1003998










(H)

The Borrower shall defend, indemnify, and hold the Authority, its agents,
members, officers and employees, and the Trustee and its agents, directors,
officers and employees, harmless from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs, or expenses of
whatever kind or nature, known or unknown, contingent or otherwise, related to
or in connection with the Project, arising out of, or in any way related to, (i)
the presence, disposal, release, or threatened release of any hazardous
materials, asbestos, petroleum or petroleum by-products which are on, from, or
affecting the soil, water, vegetation, buildings, personal property, persons,
animals, or otherwise, except in compliance with all applicable federal, State
and local laws or regulations; (ii) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to
hazardous materials, asbestos, petroleum or petroleum by-products; (iii) any
lawsuit brought or threatened, settlement reached, or government order relating
to such hazardous materials, asbestos, petroleum or petroleum by-products and/or
(iv) any violation of laws, orders, regulations, requirements or demand of
government authorities or any policies or requirements of the Authority which
are based upon or in any way related to such hazardous materials, asbestos,
petroleum or petroleum by-products including, without limitation, reasonable
attorney and consultant fees, investigation and laboratory fees, court costs,
and litigation expenses.  Notwithstanding the foregoing, the Borrower shall have
no obligation to defend, indemnify and hold harmless the Authority or the
Trustee or their respective agents, members, officers or employees under this
Section 6.2(H) in the event and to the extent that any such claims, demands,
penalties, fines, liabilities, settlements, damages, costs or other expenses
arise out of or result from the willful misconduct or gross negligence of the
Authority or the Trustee or their respective agents, members, officers or
employees.  The provisions of this paragraph shall be in addition to any and all
other obligations and liabilities the Borrower may have to the Authority or the
Trustee at common law, and shall survive the termination of this Agreement.

(I)

Any obligation of the Borrower to the Authority under this Section shall be
separate from and independent of the other obligations of the Borrower
hereunder, and may be enforced directly by the Authority against the Borrower,
irrespective of any action taken by or on behalf of the owners of the Bonds.

(J)

The obligations of the Borrower under this section, notwithstanding any other
provisions contained in the Financing Documents, shall survive the termination
of this Agreement and shall be recourse to the Borrower, and for the enforcement
thereof any Indemnified Party shall have recourse to the general credit of the
Borrower.

Section 6.3.  Incorporation of Tax Regulatory Agreement; Payments Upon
Determination of Taxability. (A)  For purpose of this Section, the term owner of
the Bonds means the Beneficial Owner of the Bonds so long as the Book-Entry
System is in effect. 

(B)

The representations, warranties, covenants and statements of expectation of the
Borrower set forth in the Tax Regulatory Agreement are by this reference
incorporated in this Agreement as though fully set forth herein.

(C)

If any owner of the Bonds receives from the Internal Revenue Service a notice of
assessment and demand for payment with respect to interest on any Bond (except a
notice and demand based upon the assertion that the owner of the Bonds is a
Substantial User or Related Person), an appeal may be taken by the owner of the
Bonds at the option of the Borrower.  Without limiting the generality of the
foregoing, the Borrower shall have the right to direct the Trustee to direct the
owner of the Bonds to take such appeal or not to take such appeal.  In that case
all expenses of the appeal including reasonable counsel fees and expenses shall
be paid by the Borrower, and the owner of the Bonds and the Borrower shall 
cooperate  and consult with each other  in all  matters pertaining  to any such
appeal, except that no





-21-

1003998










owner of the Bonds shall be required to disclose or furnish any non-publicly
disclosed information, including, without limitation, financial information and
tax returns.

(D)

Not later than 90 days following a Determination of Taxability, the Borrower
shall pay to the Trustee an amount sufficient, when added to the amount then in
the Debt Service Fund and available for such purpose, to retire and redeem all
Bonds then Outstanding, in accordance with Section 2.11 of the Indenture.

(E)

The obligation of the Borrower to make the payments provided for in this Section
shall be absolute and unconditional, and the failure of the Authority or the
Trustee to execute or deliver or cause to be executed or delivered any documents
or to take any action required under this Agreement or otherwise shall not
relieve the Borrower of its obligation under this Section.  Notwithstanding any
other provision of this Agreement or the Indenture, the Borrower’s obligations
under this Section shall survive the termination of this Agreement and the
Indenture.

(F)

The occurrence of a Determination of Taxability shall not be an Event of Default
hereunder but shall require only the performance of the obligations of the
Borrower stated in this Section, the breach of which shall constitute an Event
of Default as provided in Section 7.1 hereof.

(G)

At any time after the issuance of the Bonds, the Authority shall, upon (1) the
release of a published Revenue Ruling by the Internal Revenue Service and the
receipt by the Authority of an Opinion of Bond Counsel to the effect that such
ruling may adversely affect the exclusion of interest on the Bonds from gross
income for federal income tax purposes, and (2) receipt from the Borrower,
within 30 days after the Authority has mailed copies of such ruling and such
opinion to the Borrower, of a written request to proceed in accordance with this
Section, proceed to apply for and use its best efforts to obtain a ruling from
the Internal Revenue Service, pursuant to Revenue Procedure 96-16 or any other
procedures subsequently established by the Internal Revenue Service, as to the
qualification or continued qualification of interest on the Bonds for exclusion
from gross income for federal income tax purposes. The Authority and the
Borrower shall cooperate and consult with each other in all matters pertaining
to such ruling request. All expenses of the Authority in connection with such
application including reasonable counsel fees shall be paid by the Borrower.

Section 6.4.  Covenant by Borrower with Respect to Change in Use.  During the
Term of this Agreement, the Borrower shall use its best efforts to periodically
ascertain from publicly-available sources whether a Change in Use has occurred
with respect to the Project.  Such efforts shall include, at a minimum, (i)
periodic reviews of the websites of the current owners and operators of the
Project to determine the then-current use of the Project and (ii) periodic
reviews or requests from appropriate governmental regulatory agencies of all
publicly-available information regarding the status and ongoing licensure of the
Project.  Such efforts shall be undertaken at least on an annual basis and may
be undertaken in conjunction with the Borrower’s annual audit procedures. 
Within thirty (30) days following the close of each fiscal year of the Borrower,
the Borrower shall provide to the Authority and the Trustee an annual
certification stating whether or not, to the Borrower’s knowledge based on
publicly-available information, a Change in Use has occurred.  In the event that
the Borrower ascertains or otherwise becomes aware of any Change in Use, the
Borrower shall promptly (but in no event later than five (5) Business Days after
becoming aware of such event) provide written notice thereof to the Authority
and the Trustee (each, a “Section 6.4 Notice”), which Section 6.4 Notice shall
specify the nature of such Change in Use and, if known, the date upon which such
Change in Use occurred.  Not later than thirty (30) days after it delivers a
Section 6.4 Notice to the Authority and the Trustee with respect to any Change
in Use, the Borrower will deliver to the Authority and the Trustee either (A) an
Opinion of Bond Counsel to the effect that, taking into account the occurrence
of such Change in Use, no redemption of Bonds is necessary to preserve the
tax-exempt status of  interest on the Bonds  or  is required under the

 





-22-

1003998










Act, (B) (1) an Opinion of Bond Counsel to the effect that, taking into account
the occurrence of such Change in Use, redemption of less than all of the Bonds
will preserve the tax-exempt status of interest on the Bonds remaining
Outstanding subsequent to such redemption and is permitted under the Act and (2)
a certificate specifying the date on which the redemption of less than all of
the Bonds (in accordance with such Opinion of Bond Counsel) shall occur, or (C)
a certificate specifying the date on which the redemption of all of the Bonds
shall occur, which date, in the case of (B)(2) and (C) above, shall be not more
than ninety (90) days after the date of the related Section 6.4 Notice.  If the
Borrower delivers an Opinion of Bond Counsel described in (A)  above,  no
redemption  of the Bonds  pursuant to Section  2.11(C) of  the Indenture  shall
occur.

Section 6.5.  Further Assurances and Corrective Instruments. The Authority and
the Borrower agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as may reasonably be required for carrying
out the intention of or facilitating the performance of this Agreement. 

Section 6.6.  Covenant by Borrower as to Compliance with Indenture. The Borrower
covenants and agrees that it will comply with the provisions of the Indenture
with respect to the Borrower and that the Trustee and the Bondholders shall have
the power and authority provided in the Indenture.  The Borrower further agrees
to aid in the furnishing to the Authority or the Trustee of opinions that may be
required under the Indenture.  The Borrower covenants and agrees that the
Trustee shall be entitled to and shall have all the rights, including the right
to enforce against the Borrower the provisions of the Financing Documents,
pertaining to the Trustee (including as a result of assignment of such rights by
the Authority) notwithstanding the fact that the Trustee is not a party to the
Financing Documents. 

Section 6.7.  Assignment of Agreement or Mortgage Bonds.  (A)  The Borrower may
not assign its rights, interests or obligations hereunder or under the Mortgage
Bonds except as may be permitted pursuant to Section 6.1(B) hereof.

(B)

The Authority agrees that it will not assign or transfer any of the Financing
Documents or the revenues and other receipts, funds and monies to be received
thereunder during the Term except to the Trustee as provided in this Agreement
and the Indenture.

Section 6.8.  [Reserved].

 

Section 6.9.  Default Notification.  Not later than five (5) Business Days after
becoming aware of any condition or event which constitutes, or with the giving
of notice or the passage of time would constitute, an Event of Default, the
Borrower shall deliver to the Authority and the Trustee a notice stating the
existence and nature thereof and specifying the corrective steps, if any, the
Borrower is taking with respect thereto. 

Section 6.10.  Covenant Against Discrimination.  The Borrower will comply with
the provisions of the resolution adopted by the Authority on June 14, 1977, as
amended, and the policy of the Authority implemented pursuant thereto concerning
the promotion of equal employment opportunity through affirmative action plans.
The resolution requires that all borrowers receiving financial assistance from
the Authority adopt and implement an affirmative action plan prior to the
closing of the loan.  The plan shall be updated annually as long as the Bonds
remain Outstanding

Section 6.11.  Covenant to Provide Disclosure. The Borrower hereby covenants and
agrees that it will execute, comply with and carry out all of the provisions of
the Disclosure Agreement.  Notwithstanding any other provision of this
Agreement, failure of the Borrower to comply with the provisions of the
Disclosure Agreement shall not be considered  an Event of Default  hereunder;
however,

 





-23-

1003998










the Trustee may, subject to the provisions of Article IX of the Indenture (and,
at the request of the underwriter for the Bonds or the Holders of at least 25%
aggregate principal amount in Outstanding Bonds, shall), or any Bondholder or
Beneficial Owner may take such actions as may be necessary and appropriate,
including seeking mandamus or specific performance by court order, to cause the
Borrower to comply with its obligations under this Section 6.11.  For purposes
of this Section, “Beneficial Owner” means any person which (a) has the power,
directly or indirectly, to vote or consent with respect to, or to dispose of
ownership of, any Bonds (including persons holding Bonds through nominees,
depositories or other intermediaries), or (b) is treated as the owner of any
Bonds for federal income tax purposes.





-24-

1003998










ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

Section 7.1.  Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder: 

(1)

Any material representation or warranty made by the Borrower in the Financing
Documents or any certificate, statement, data or information furnished in
writing to the Authority or the Trustee by the Borrower in connection with the
closing of the Bonds or included by the Borrower in its application to the
Authority for assistance proves at any time to have been incorrect in any
material respect when made.

(2)

Failure by the Borrower to pay any interest, principal or premium, if any, that
has become due and payable with respect to the Bonds.

(3)

Failure by the Borrower to pay any amount, other than principal, interest or
premium with respect to the Bonds, that has become due and payable with respect
to the Bonds or any other amount due and payable pursuant to the Financing
Documents and the continuance of such failure for more than thirty (30) Business
Days.

(4)

Failure by the Borrower to comply with the default notification provisions of
Section 6.9 hereof.

(5)

The occurrence of an “Event of Default” under Section 8.1(A) of the Indenture,
excluding an Event of Default under Section 8.1(A)(5) of the Indenture.

(6)

Failure by the Borrower to observe or perform any covenant, condition or
agreement hereunder or under the Financing Documents (other than the Disclosure
Agreement) (except those referred to above and except as provided in Section
6.3(F) hereof with respect to the occurrence of a Determination of Taxability
which, in and of itself, shall not constitute an Event of Default hereunder but
shall require only the performance of the obligations of the Borrower stated in
Section 6.3(F) hereof, the breach of which shall constitute an Event of Default
hereunder) and (a) continuance of such failure for a period of sixty (60) days
after receipt by the Borrower of written notice from the Trustee or the
Authority specifying the nature of such failure or sixty (60) days after the
giving of notice by the Borrower to the Authority and the Trustee pursuant to
Section 6.9 hereof, or (b) if by reason of the nature of such failure the same
cannot be remedied within the sixty-day period, the Borrower fails to proceed
with reasonable diligence after receipt of the notice to cure the failure.



(7)

The entry by a court having jurisdiction in the premises of (a) a decree or
order for relief in respect of the Borrower in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law or (b) a decree or order adjudging the Borrower a bankrupt or
insolvent, or approving as properly filed a petition by one or more persons
other than the Borrower seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower under any applicable federal or
state bankruptcy, insolvency or similar law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for the Borrower or for any substantial part of its property, or ordering the
winding up or liquidation of its affairs, and any such decree or order for
relief or any such other decree or order shall have remained unstayed and in
effect for a period of 90 consecutive days.





-25-

1003998












(8)

The commencement by the Borrower of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Borrower to the entry of a decree or order for
relief in respect of the Borrower in a case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
the Borrower, or the filing by the Borrower of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state
bankruptcy, insolvency, reorganization or similar law, or the consent by the
Borrower to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or similar official of the Borrower or of any substantial part of its property,
or the making by the Borrower of an assignment for the benefit of creditors, or
the admission by the Borrower in writing of its inability to pay its debts
generally as they become due, or the authorization of such action by the board
of directors of the Borrower.




Section 7.2.  Remedies on Default. (A)  Whenever any Event of Default shall have
occurred, the Trustee, or the Authority where so provided herein, may take any
one or more of the following actions:

(1)

The Trustee, as and to the extent provided in Article VIII of the Indenture, may
cause all amounts payable under the Financing Documents to be immediately due
and payable without notice or demand of any kind, whereupon the same shall
become immediately due and payable.

(2)

The Authority, without the consent of the Trustee or any Bondholder, may proceed
to enforce the obligations of the Borrower to the Authority under this
Agreement.

(3)

The Trustee may take whatever action at law or in equity it may have to collect
the amounts then due and thereafter to become due, or to enforce the performance
or observance of the obligations, agreements, and covenants of the Borrower
under the Financing Documents.

(4)

The Trustee may exercise any and all rights it may have under the Financing
Documents.

(B)

In the event that any Event of Default or any proceeding taken by the Authority
(or by the Trustee on behalf of the Authority) thereon shall be waived or
determined adversely to the Authority, then the Event of Default shall be
annulled and the Authority and the Borrower shall be restored to their former
rights hereunder, but no such waiver or determination shall extend to any
subsequent or other default or impair any right consequent thereon.

Section 7.3.  [Reserved].

 

Section 7.4.  No Duty to Mitigate Damages. Unless otherwise required by law,
neither the Authority, the Trustee nor any Bondholder shall be obligated to do
any act whatsoever or exercise any diligence whatsoever to mitigate the damages
to the Borrower if an Event of Default shall occur

 .

Section 7.5.  Remedies Cumulative. No remedy herein conferred upon or reserved
to the Authority or the Trustee is intended to be exclusive of any other
available remedy or remedies but each and every such remedy shall be cumulative
and shall be in addition to every remedy given under this Agreement or now or
hereafter existing at law or in equity or by statute.  Delay or omission to
exercise any right or power accruing upon any default or failure by the
Authority or the Trustee to insist upon the strict  performance  of  any  of 
the covenants and agreements herein set forth  or  to exercise any rights or

 


-26-

1003998










remedies upon default by the Borrower hereunder shall not impair any such right
or power or be considered or taken as a waiver or relinquishment for the future
of the right to insist upon and to enforce, by injunction or other appropriate
legal or equitable remedy, strict compliance by the Borrower with all of the
covenants and conditions hereof, or of the right to exercise any such rights or
remedies, if such default by the Borrower be continued or repeated.





-27-

1003998










ARTICLE VIII
PREPAYMENT PROVISIONS

Section 8.1.  Optional Prepayment. The Borrower shall have, and is hereby
granted, the option to prepay its loan obligation and to cause the corresponding
optional redemption of the Bonds pursuant to Section 2.11(A) of the Indenture at
such times, in such amounts, and with such premium, if any, for such optional
redemption as set forth in Section 2.11(A) of the Indenture, by delivering a
written notice to the Trustee in accordance with Section 8.2 hereof, with a copy
to the Authority and the Paying Agent, setting forth the amount to be prepaid,
the amount of Bonds requested to be redeemed as a result of such prepayment, and
the date on which such Bonds are to be redeemed. Such prepayment must be
sufficient to provide monies for the payment of interest and Redemption Price in
accordance with the terms of the Bonds requested to be redeemed with such
prepayment and all other amounts then due under the Financing Documents. In the
event of any complete prepayment of its loan obligation, the Borrower shall, at
the time of such prepayment, also pay or provide for the payment of all
reasonable or necessary fees and expenses of the Authority, the Trustee and the
Paying Agent accrued and to accrue through the final payment of all the Bonds.
Any such prepayments shall be applied to the redemption of Bonds in the manner
provided in Section 2.11(A) of the Indenture, and credited against payments due
hereunder in the same manner.

Section 8.2.  Notice by the Borrower of Optional Prepayment.      The Borrower
shall exercise its option to prepay its loan obligation pursuant to Section 8.1
hereof by giving written notice signed by an Authorized Representative of the
Borrower to the Trustee, the Authority, the Paying Agent, at least forty-five
(45) days before the prepayment date.

Section 8.3.  Mandatory Prepayment on Determination of Taxability.  The Borrower
shall pay or cause the prepayment of its loan obligation following a
Determination of Taxability as and in the manner provided in Section 6.3 of this
Agreement.

Section 8.4.  Mandatory Prepayment Upon Change in Use of the Project.The
Borrower shall pay or cause the prepayment of its loan obligation following a
Change in Use of the Project or any portion thereof as and in the manner
provided in Section 6.4 of this Agreement. 





-28-

1003998










ARTICLE IX
GENERAL

Section 9.1.  Indenture. (A)  Monies received from the sale of the Bonds and all
Loan Payments made by the Borrower and all other monies received by the
Authority or the Trustee under the Financing Documents shall be applied solely
and exclusively in the manner and for the purposes expressed and specified in
the Indenture and in the Bonds and as provided in this Agreement.

(B)

The Borrower shall have and may exercise all the rights, powers and authority
given the Borrower in the Indenture and in the Bonds, and the Indenture and the
Bonds shall not be modified, altered or amended in any manner which adversely
affects such rights, powers and authority or otherwise adversely affects the
Borrower without the prior written consent of the Borrower.

Section 9.2.  Benefit of and Enforcement by Bondholders. The Authority and the
Borrower agree that this Agreement is executed in part to induce the purchase by
others of the Bonds and for the further securing of the Bonds, and accordingly
that all covenants and agreements on the part of the Authority and the Borrower
as to the amounts payable with respect to the Bonds hereunder are hereby
declared to be for the benefit of the holders from time to time of the Bonds and
may be enforced as provided in the Indenture on behalf of the Bondholders by the
Trustee. 

Section 9.3.  Force Majeure. In case by reason of force majeure either party
hereto shall be rendered unable wholly or in part to carry out its obligations
under this Agreement, then except as otherwise expressly provided in this
Agreement, if such party shall give notice and full particulars of such force
majeure in writing to the other party within a reasonable time after occurrence
of the event or cause relied on, the obligations of the party giving such
notice, other than the obligation of the Borrower to make the payments required
under the terms hereof or of the Mortgage Bonds, so far as they are affected by
such force majeure, shall be suspended during the continuance of the inability
then claimed which shall include a reasonable time for the removal of the effect
thereof, but for no longer period, and such parties shall endeavor to remove or
overcome such inability with all reasonable dispatch.  The term “force majeure”,
as employed herein, means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, orders of any kind of the Government of
the United States, of the State or any civil or military authority,
insurrections, riots, epidemics, landslides, lightning, earthquakes, volcanoes,
fires, hurricanes, tornadoes, storms, floods, washouts, droughts, arrests,
restraining of government and people, civil disturbances, explosions, partial or
entire failure of utilities, shortages of labor, material, supplies or
transportation, or any other similar or different cause not reasonably within
the control of the party claiming such inability.  It is understood and agreed
that the settlement of existing or impending strikes, lockouts or other
industrial disturbances shall be entirely within the discretion of the party
having the difficulty and that the above requirements that any force majeure
shall be reasonably beyond the control of the party and shall be remedied with
all reasonable dispatch shall be deemed to be fulfilled even though such
existing or impending strikes, lockouts and other industrial disturbances may
not be settled and could have been settled by acceding to the demands of the
opposing person or persons. 

Section 9.4.  Amendments. This Agreement may be amended only with the concurring
written consent of the Trustee and, if required by the Indenture, of the owners
of the Bonds given in accordance with the provisions of the Indenture. 

Section 9.5.  Notices.  All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when delivered
or when mailed by registered or certified mail, postage prepaid, addressed as
follows: if to the Authority, at 999 West Street, Rocky Hill, Connecticut 06067,
Attention: Chief Financial Officer and Corporate Secretary; if to the Borrower,
c/o  Northeast Utilities Service Company  at  56   Prospect  Street,  Hartford, 
Connecticut   06103,  Attention:





-29-

1003998










Assistant Treasurer; if to the Paying Agent, 225 Asylum Street, 23rd Floor,
Hartford, Connecticut 06103, Attention: Corporate Trust Department; and if to
the Trustee, 225 Asylum Street, 23rd Floor, Hartford, Connecticut 06103,
Attention: Corporate Trust Administration.  A duplicate copy of each notice,
certificate or other communication given hereunder by either the Authority or
the Borrower to the other shall also be given to the Trustee.  The Authority,
the Borrower, the Paying Agent and the Trustee may, by notice given hereunder,
designate any further or different addresses to which subsequent notices,
certificates or other communications shall be sent.

Section 9.6.  Compliance with C.G.S. Sections 4a-60 and 4a-60a. (A)  CGS Section
4a-60.  In accordance with Connecticut General Statutes Section 4a-60(a)(1), as
amended by Connecticut Public Act 07-142, and to the extent required by
Connecticut law, the Borrower agrees and warrants as follows: (1) in the
performance of this Agreement it will not discriminate or permit discrimination
against any person or group of persons on the grounds of race, color, religious
creed, age, marital or civil union status, national origin, ancestry, sex,
mental retardation or physical disability, including, but not limited to,
blindness, unless it is shown by the Borrower that such disability prevents
performance of the work involved, in any manner prohibited by the laws of the
United States or of the State of Connecticut and further to take affirmative
action to insure that applicants with job-related qualifications are employed
and that employees are treated when employed without regard to their race,
color, religious creed, age, marital or civil union status, national origin,
ancestry, sex, mental retardation, or physical disability, including, but not
limited to, blindness, unless it is shown by the Borrower that such disability
prevents performance of the work involved; (2) in all solicitations or
advertisements for employees placed by or on behalf of the Borrower, to state
that it is an “affirmative action-equal opportunity employer” in accordance with
regulations adopted by the Commission on Human Rights and Opportunities (the
“CHRO”); (3) to provide each labor union or representative of workers with which
the Borrower  has a collective bargaining agreement or other contract or
understanding and each vendor with which the Borrower has a contract or
understanding, a notice to be provided by the CHRO advising the labor union or
workers’ representative of the Borrower’s commitments under Connecticut General
Statutes Section 4a-60, and to post copies of the notice in conspicuous places
available to employees and applicants for employment; (4) to comply with each
provision of Connecticut General Statutes Sections 4a-60, 46a-68e and 46a-68f
and with each regulation or relevant order issued by the CHRO pursuant to
Connecticut General Statutes Sections 46a-56, 46a-68e and 46a-68f; and (5) to
provide the CHRO with such information requested by the CHRO, and permit access
to pertinent books, records and accounts, concerning the employment practices
and procedures of the Borrower as relate to the provisions of Connecticut
General Statutes Sections 4a-60a and 46a-56. 

(B)

CGS Section 4a-60a.   In  accordance  with  Connecticut General Statutes Section
 4a- 60a(a)(1), as amended by Connecticut Public Act 07-142, and to the extent
required by Connecticut law, the Borrower agrees and warrants as follows: (1)
that in the performance of this Agreement, the Borrower  will not discriminate
or permit discrimination against any person or group of persons on the grounds
of sexual orientation, in any manner prohibited by the laws of the United States
or of the State of Connecticut, and that employees are treated when employed
without regard to their sexual orientation; (2) to provide each labor union or
representative of workers with which the Borrower has a collective bargaining
agreement or other contract or understanding and each vendor with which the
Borrower has a contract or understanding, a notice to be provided by the CHRO
advising the labor union or workers’ representative of the Borrower’s
commitments under Connecticut General Statutes Section 4a-60a, and to post
copies of the notice in conspicuous places available to employees and applicants
for employment; (3) to comply with each provision of Connecticut General
Statutes Section 4a-60a and with each regulation   or relevant order issued by
the CHRO pursuant to Connecticut General Statutes Section 46a-56; (4) to provide
the CHRO with such information requested by the CHRO, and permit access to
pertinent books, records and accounts, concerning the employment practices and
procedures of the Borrower which relate to  the  provisions  of  Connecticut 
General  Statutes  Sections  4a-60a  and  46a-56;  and   (5)  to  include





-30-

1003998










provisions (1) through (4) this section in every subcontract or purchase order
entered into by the Borrower  in order to fulfill any obligation of this
Agreement, and such provisions shall be binding on a subcontractor, vendor or
manufacturer unless exempted by regulations or orders of the CHRO and take such
action with respect to any such subcontract or purchase order as the CHRO may
direct as a means of enforcing such provisions in accordance with Connecticut
General Statutes Section 4a-60a.




Section 9.7.  Prior Agreements Superseded. This Agreement, together with all
agreements executed by the parties concurrently herewith or in conjunction with
the sale of the Bonds, shall completely and fully supersede all other prior
understandings or agreements, both written and oral, between the Authority and
the Borrower relating to the lending of money and the Project, including those
contained in any commitment letter executed in anticipation of the issuance of
the Bonds but excluding agreements entered into in connection with the financing
of the Project with other bonds previously issued by the Authority. 

Section 9.8.  Execution of Counterparts.  This Agreement may be executed
simultaneously in several counterparts each of which shall be an original and
all of which shall constitute but one and the same instrument. 

Section 9.9.  Time.  All references to times of day in this Agreement are
references to New York City time. 

Section 9.10.  Separability of Invalid Provisions. In case any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid or illegal or unenforceable
provision had never been contained herein. 

Section 9.11.  Third Party Beneficiaries.   The Authority and the Borrower agree
that the Trustee, the Paying Agent, the Remarketing Agent and the Credit
Facility Issuer shall be third party beneficiaries of this Agreement to the
extent that any of the provisions hereof relate to or provide rights to the
Trustee, the Paying Agent, the Remarketing Agent or the Credit Facility Issuer.

Section 9.12.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State, without reference to its choice of law
principles.

Section 9.13.  References to Credit Facility.  During such time or times as no
Credit Facility is in effect and all of the payment obligations of the Borrower
under any Reimbursement Agreement shall have been well and truly paid,
references herein to the Credit Facility Issuer shall be ineffective.  If an
Event of Default shall have occurred hereunder or under the Indenture due to
failure by the Credit Facility Issuer to honor a properly presented and
conforming drawing by the Trustee under the Credit Facility then in effect in
accordance with the terms thereof, references herein to the Credit Facility
Issuer shall be ineffective until the earlier of the cure of such failure or
such time as all of the Bonds have been paid in full.





-31-

1003998










IN WITNESS WHEREOF, the Authority has caused this Agreement to be executed in
its corporate name by a duly Authorized Representative, and the Borrower has
caused this Agreement to be executed in its corporate name by its duly
authorized officer all as of the date first above written.

CONNECTICUT DEVELOPMENT AUTHORITY










By

/S/ KARIN A. LAWRENCE

Name:  Karin A. Lawrence

Title:  Senior Vice President –

           Public and Investment Finance










THE CONNECTICUT LIGHT AND POWER COMPANY










By

/S/ SUSAN B. WEBER

Name:  Susan B. Weber

Title:  Assistant Treasurer - Finance





-32-

1003998










APPENDIX A




DESCRIPTION OF THE PROJECT





A-1

1003998


